United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-2442
                                    ___________

United States of America,                *
                                         *
      Plaintiff - Appellee,              *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Northern District of Iowa.
Pedro Piedra,                            *
                                         *      [UNPUBLISHED]
      Defendant - Appellant.             *
                                    ___________

                               Submitted: December 12, 2005
                                  Filed: March 13, 2006
                                   ___________

Before LOKEN, Chief Judge, WOLLMAN and RILEY, Circuit Judges.
                             ___________

LOKEN, Chief Judge.

      Acting at the request of Tri-State Drug Task Force Officer Shawn Jensen,
Police officer Chris Treadway stopped a Ford Bronco with Iowa license plates in
South Sioux City, Nebraska. The driver, Pedro Piedra, was arrested for driving
without a license. A search of the vehicle incident to the arrest uncovered 113.3
grams of methamphetamine. After the district court1 denied Piedra’s motion to


      1
       The Honorable Mark W. Bennett, Chief Judge of the United States District
Court for the Northern District of Iowa, adopting the Report and Recommendation of
the Honorable Paul A. Zoss, United States Magistrate Judge for the Northern District
of Iowa.
suppress the methamphetamine, he entered a conditional plea of guilty to possession
with intent to distribute fifty or more grams of methamphetamine within 1,000 feet of
a public playground. See 21 U.S.C. §§ 841(b)(1)(B)(viii), 860(a). Piedra appeals his
conviction, arguing that the district court erred in denying his motion to suppress
because the police lacked reasonable suspicion to stop the Bronco and therefore
Piedra’s arrest and the search incident to that arrest violated the Fourth Amendment.

       Reviewing the district court’s ultimate conclusion de novo, we agree that the
controlled drug purchase in progress on the evening Piedra’s vehicle was stopped,
together with Officer Jensen observing Piedra enter and leave a nearby residence
where a controlled drug purchase was made eleven days earlier, gave the officers
reasonable suspicion to make an investigative stop of Piedra’s vehicle. See United
States v. Bustos-Torres, 396 F.3d 935, 942-43 (8th Cir.), cert. denied, 125 S. Ct. 2557
(2005); United States v. Jacobsen, 391 F.3d 904, 905 (8th Cir. 2004). Accordingly,
we affirm for the reasons stated in the district court’s thorough opinions. See 8th Cir.
R. 47B.
                        ______________________________




                                          -2-